Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please cancel claims 38, 39, 41 and 42.



The IDS filed contains references that are so irrelevant to the present application that applicant should ensure that they were not intended for a different case.


/STUART L HENDRICKSON/               Primary Examiner, Art Unit 1736